DETAILED ACTION
The following Office action concerns Patent Application Number 16/466,655.  Claims 3-17 are pending in the application.
Claims 6-9, 11 and 15 are withdrawn from further consideration as being drawn to non-elected inventions or species.
The applicant’s amendment filed November 16, 2021 has been entered.
The previous rejection of claims 3-5, 10, 12-14, 16 and 17 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 3-5, 10, 12-14, 16 and 17 under 35 USC 103 over Kim et al is maintained in this action and discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5, 10, 12-14, 16 and 17 are rejected under 35 U.S.C. § 112(b) because the term “or a combination of these systems” in the definitions of R1 and R2 is indefinite.  It is unclear what the term “these systems” refers to. 
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10, 12-14, 16 and 17 are rejected under 35 U.S.C. § 102 as being anticipated by Kim et al (US 2017/0213984).  
Kim et al teaches a compound for an organic light emitting device having the formula:


    PNG
    media_image1.png
    246
    273
    media_image1.png
    Greyscale
(page 27).  The above compound satisfies claimed formulas (IIa), (DB-1) and (Va) as follows:  W1 is C=O; X is H; X1 is N or CR1; R1 is H or formula (DB-1) or an aromatic ring system; Y1 is NR2 in formula (DB-1) and R2 is an aromatic ring system; X2 in formula (DB-1) is CR2 and R2 is H.    
The above compound and a host compound are included in a light emitting layer (par. 216, 228).  The above compound and the host compound constitute a composition.  The compound is formed as a layer by spin coating a solution of the compound (par. 220).  A person of ordinary skill in the art would reasonably infer that a solution contains a solvent.
The compound is used in an organic light emitting device (abstract).  An organic light emitting device is an electronic device and an organic electroluminescent device.  
Response to Arguments
The applicant argues that R1 cannot be N(R2)2 or N(Ar1)2, and so Kim et al cannot satisfy claimed formula (IIa).  However, 1 to be NR2. Since the compound of Kim has a nitrogen in the R1 position corresponding to Y1 in formula (DB-1), the requirement for R1 is satisfied.  
The applicant asserts that, per definition, R2 can only form ring systems with other R2 substituents.  This limitation does not appear in the definition of R2.  Claim 17 recites that “two or more R2 substituents together may also form a[n]...aromatic or heteroaromatic ring system...”  This limitation does not literally or implicitly prohibit R2 from forming an aromatic ring system with the carbazole group (CAB-1).  Therefore, the R2 aromatic ring system of Kim et al is consistent with the claim definition of R2.  
The applicant further argues that an aromatic ring system R2 must be substituted by a radical R3 which is not present in the compound of Kim et al.  However, claim 17 actually recites that “R2 is...an aromatic or heteroaromatic ring system...and may be substituted in each case by one or more R3 radicals...” The term “may” in the limitation means that substitution by an R3 radical is optional.  Therefore, the compound Kim et al need not have an R3 substituent on the R2 aromatic ring system to satisfy the claim. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 2, 2022